Citation Nr: 0737072	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-06 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to service connection for left foot 
disability claimed as secondary to service connected 
traumatic arthritis of the right ankle.

2.  Entitlement to service connection for right foot 
disability claimed as secondary to service connected 
traumatic arthritis of the right ankle.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran had active service from January 1958 to July 
1978.

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.

